DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s claim amendments/arguments filed on November 26, 2020. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claims 1-20 are pending.

RESPONSE TO ARGUMENTS
5.	Applicant’s claim amendment filed on 11/26/2020 with respect to 35 U.S.C. § 101 rejection have been fully considered and are persuasive. The Examiner hereby withdraws the 35 U.S.C § 101 rejection of claims 1-6 and 15-20.
	
ALLOWABLE SUBJECT MATTER
	6.	Claims 1-20 are allowed over prior art of record.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
7.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
For Independent claim 1,
Since, no prior art was found to teach: “password conversion logic configured to convert, during booting of the solid state drive in non-volatile memory express (NVMe) operational mode, a password stored in the Secure Digital mode password hidden blocks to a password stored in the ATA password hidden blocks based on a password length, wherein the converted password enables user-mode memory blocks that were locked in secure digital operational mode to be accessed in NVMe operational mode” in combination with  “one or more Secure Digital mode password hidden blocks; one or more ATA password hidden blocks;” as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable.
For Independent claim 7
Since, no prior art was found to teach: “transforming the Secure Digital mode password to an NVMe mode password based on the password length.” in combination with  “booting the SDExpress memory device in a Secure Digital operational mode; locking the SDExpress memory device in the Secure Digital operational mode; in response to locking the SDExpress memory device in the Secure Digital operational mode, storing a Secure Digital mode password in a security data structure comprising the Secure Digital mode password and a password length; booting the SDExpress memory device in a non-volatile memory express (NVMe) operational mode;” as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable.
For Independent claim 15
Since, no prior art was found to teach: “in response to determining that the solid state drive was locked in the Secure Digital operational mode, transform the Secure Digital mode password to an NVMe mode password based on the password length, wherein the converted password enables user-mode memory blocks that were locked in secure digital operational mode to be accessed in NVMe operational mode” in combination with  “boot the solid state drive in the Secure Digital operational mode; in response to locking the solid state drive in the Secure Digital operational mode, storing a Secure Digital mode password in Secure Digital mode password hidden blocks comprising the Secure Digital mode password and a password length; boot the solid state drive in the NVMe operational mode;” as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable.
Dependent claims 2-6, 8-14, and 16-20 are also allowable due to their dependency on allowable independent claims 1, 7, and 15.

8.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims 1, 7, and 15 with proper motivation at or before the time it was effectively filed.
9.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
10.	Prior arts made of record, not relied upon: 
	 US 10,116,653 B2 (Rathineswaran et al.). “A system, comprising: a management controller, comprising a processor and a non-volatile memory storing computer executable code, wherein the computer executable code, when executed at the processor of the management controller, is configured to: receive, from a computing device via a network under an intelligent platform management interface (IPMI) remote authenticated key-exchange protocol (RAKP), a credential information comprising a password; in response to receiving the credential information, generate a hash information based on the password, and send the hash information to the computing device via the network under the IPMI RAKP; and after a time interval from sending the hash information to the computing device, change the password to a new password, wherein the time interval is determined based on strength parameters of the password, including: a length of the password; whether the password includes symbols; whether the password includes numbers; 
	US 2015/0128234 A1 (Xavier et al.). [0061] Transforming key presses through context functions can be used to generate a new password of different length than the user entered password, which is useful for accessing web -based accounts and other content where longer passwords are required. It is noted that the key press encoding scheme shown in FIG. 5A can be applied to any type of keypad, including keypads with both numbers, letters and symbols for example.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/Shawnchoy Rahman/Primary Examiner, Art Unit 2438